     Case 2:93-cr-00251-KJM-AC Document 360 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:93-cr-0251 KJM AC P
12                       Respondent,
13            v.                                        ORDER
14    PAUL JEMERIGBE,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence under 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 15, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 359. Neither

23   party has filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:93-cr-00251-KJM-AC Document 360 Filed 01/21/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 15, 2020, are adopted in full; and
 5          2. Movant’s August 4, 2020 letter, construed as a motion to vacate, set aside, or correct
 6   his sentence, pursuant to 28 U.S.C. § 2255, ECF No. 357, is DENIED.
 7   DATED: January 20, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
